Citation Nr: 1116657	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 RO decision, which denied an application to reopen a previously denied claim for service connection for PTSD.

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

Throughout the processing of this appeal, the issue before the Board has been characterized as an application to reopen a previously denied claim for service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in light of the medical evidence of record, the Board finds it appropriate to recharacterize the issue on appeal as an application to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, in order to consider all reported psychiatric disabilities in accordance with Clemons.

In June 2009, a local hearing was held before a hearing officer at the Newark, New Jersey RO.  In March 2011, a hearing was held before the undersigned Veterans Law Judge at the Washington, D.C., Central Office.  Transcripts of these proceedings have been associated with the claims folders.

The Board notes that the Veteran submitted medical evidence after the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  However, as this evidence is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate this claim with no prejudice to the Veteran.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in July 2000, the Veteran's application to reopen his previously denied claim for service connection for PTSD was denied on the basis that the evidence was not considered material, in that there was no diagnosis of PTSD upon which to base consideration of service connection. 

2.  Evidence received since the July 2000 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The July 2000 RO decision denying the Veteran's application to reopen his previously denied claim for service connection for PTSD is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).
The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran's application to reopen his previously denied claim for service connection for PTSD was denied in a July 2000 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  The Veteran was notified of the July 2000 RO decision via a July 28, 2000, letter.  He did not file a timely appeal.  Therefore, the July 2000 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).
The basis for the July 2000 denial was that there was no diagnosis of PTSD upon which to base consideration of service connection.  At the time of this denial, service treatment records, VA and private medical records, and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists of statements and hearing testimony from the Veteran; statements from his brother, ex-wife, wife, and other acquaintances; and private and VA medical records. 

With regard to the newly submitted medical evidence of record, the Board recognizes that, in an October 2005 letter from a private doctor from Vernon Psychological Services, it was noted that the Veteran has a diagnosis of PTSD.

Therefore, as the newly submitted medical evidence contains a diagnosis of PTSD, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been received regarding the claim of service connection for an acquired psychiatric disorder, to include PTSD, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.
Specifically, the Veteran asserted at the March 2011 hearing that he came under field and mortar attack in July or August of 1968 at Bien Hoa airfield.  The Veteran also described coming under sniper attacks in Saigon on the way back from the mess hall and while in a half ton truck with 5 enlisted men.  In a separate statement, the Veteran indicated that the driver of the truck was killed.  At the March 2011 hearing, the Veteran also described an incident in which he and his roommate, M.M., heard semi-automatic or automatic fire in the alleyway.  The Veteran ran into the closet and, when he came out, M.M. was wounded.  Additionally, the Veteran reported that his son was born on January [redacted], 1969.  The following day, he received notification from Red Cross that he should come home, as his child was in critical condition and his wife was distraught.  On the plane ride home, he was placed in charge of classified materials, which were dead bodies and accompanying documents.  When he arrived, his son had severe health complications relating to his eyesight, which proceeded to be a problem until he was two and half months old.    

At the June 2009 hearing, the Veteran reported being shown slides of deceased soldiers by a fellow serviceman.  He also reported walking down the streets and alleys of Saigon, not knowing what was coming around the corner, feeling that his life was always at risk, and being "sniped at many times."  In an undated statement, the Veteran described seeing dead soldiers.  In a November 2002 VA treatment record, the Veteran reported viewing massive amounts of body bags outside the mortuary where a friend worked in service.  In an October 2002 VA treatment record, the Veteran reported seeing the dead being autopsied.  In a separate October 2002 VA treatment record, the Veteran spoke of guilt he had regarding his intelligence role in guiding bombs to be dropped over the enemy and reported seeing 2 people die.      

A review of the Veteran's service treatment records reveals that the Veteran reported depression or excessive worry and nervous trouble of some sort on September and October 1967 Reports of Medical History. 

The Veteran reported at the March 2011 hearing that he was hospitalized in 1973 and since that time has been hospitalized in psychiatric wards at least 50 times.  The medical evidence of record documents psychiatric treatment dating back to 1973. 

In a September 1985 VA psychiatric report, the Veteran reported that he thought about Vietnam from time to time.  He indicated that he thought about the B52 bombers that went off and the misery that he saw in Vietnam.  He denied ever experiencing any combat but he was in a hazardous duty zone and was sniped at on a couple of occasions.  The examiner diagnosed the Veteran with bipolar illness, depressive phase.  In an addendum, the examiner stated that there is a lack of combat stressor and a lack of PTSD symptomatology.  Therefore, he concluded that the Veteran did not have PTSD.   

In an August 2001 letter from a private doctor from Vernon Psychological Services, it was noted that the Veteran was being treated for manic depression and PTSD and that there was a history of manic depression in his family.  The Veteran reported that his illness got worse since he was dismissed from Vietnam.  He reported experiencing severe trauma when he was over there.  As a result, he has difficulty sleeping and nightmares.  The examiner indicated that the Veteran had a strong affinity with Vietnam Veterans and acts out through his psychotic behavior the trauma of what he experienced in Vietnam.  The doctor stated that it was his clinical impression that Vietnam had a negative effect on the Veteran's quality of life and his ability to function independently, and it created social, behavioral, and emotional trauma.  

In a September 2001 VA record, it was noted that the Veteran suffers from bipolar disorder and also represented by flashbacks and anger outburst symptoms of PTSD, which are related to his service stress in the Army.   

In June 2005, a VA opinion was provided by 2 examiners.  The examiners noted that VA records as well as private letters and reports in the Veteran's chart were reviewed.  Records suggest that the Veteran has had 20 to 30 hospitalizations with symptoms consistent with bipolar disorder.  His symptoms of being high, full of energy, buying many items, grandiosity, irritability, interpersonal problems, and legal problems are consistent with bipolar illness.  The examiners noted that, from the Veteran's written statements, physician reports, and the reports of his illness, it was their opinion that a PTSD diagnosis is not evident from the records and therefore the Veteran does not suffer from PTSD.   

The Board notes that it was asserted at the March 2011 hearing that the Veteran was not present for the June 2005 VA examination and that this report was based solely on a review of the claims file.

In an October 2005 letter from the aforementioned private doctor from Vernon Psychological Services, it was noted that the Veteran has been in combat in Vietnam and has a diagnosis of PTSD.  It was noted that this diagnosis is based upon his experience with events that involved actual and threatened deaths.  The physician went on to note that, based on his observation in therapy with the Veteran, there is clear evidence that the trauma he experienced in Vietnam is associated with his inability to cope with every day life skills.  It was further noted that the Veteran has memories from Vietnam that he experiences, especially from the flight back with dead corpses. 

In an October 2006 VA treatment record, the examiner noted that the Veteran reported feelings pertaining to his traumatic events while in Vietnam and the stressors which may have precipitated his subsequent psychiatric problems.  The Veteran reported that on January [redacted], 1969, he was told that his son was born and then he received another message that his son was in critical condition and he was required to go home.  The Veteran reported receiving a 30 day emergency leave pass and flew back in a cargo plane, which transported dead bodies.  The Veteran was diagnosed with PTSD, chronic type, and bipolar disorder, mixed type.   

With regard to the Veteran's reported in-service stressor incidents, as noted above, the Veteran asserted at the March 2011 hearing that he came under field and mortar attack in July or August of 1968 at Bien Hoa airfield.  As such, the Board finds that this issue must be remanded in order to conduct a unit records search to verify this reported stressor.
Additionally, the Veteran reported being granted emergency leave to go home in January 1969 to see his newborn son who was having significant health problems.  As such, the Board finds that the Veteran's personnel records should be associated with the claims file in order to attempt to verify this incident. 

Furthermore, as there appears to be a discrepancy in the medical evidence as to the Veteran's diagnoses, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of PTSD according to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), or a psychiatric disability of any kind, that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination.  

The Board notes that, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Throughout the course this appeal, the Veteran has submitted statements indicating that he is in receipt of Social Security Administration (SSA) disability benefits for a long history of psychiatric problems.  The claims file contains no copies of any SSA records.  As such, any available SSA records that could relate to PTSD or to a psychiatric disability of any kind should be obtained and associated with the claims file.

Additionally, the Board notes that VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  The Veteran indicated in a December 2010 statement that he met with his VA psychiatrist on October 4, 2010.  This treatment record is not currently associated with the claims file.  As this issue is already being remanded, the RO should take this opportunity to associate with the claims file any VA treatment records relating to the Veteran's psychiatric disabilities that have not already been associated with the claims file, to specifically include any October 2010 VA treatment records.  

Furthermore, the Board notes that the Veteran indicated in a July 2008 statement that he was treated at the Vet Center in White Plains from 2005 to the present.  A request was made for treatment records from this facility from January 1, 1985, to December 1, 1997.  While a December 2008 response indicated that the Veteran was not treated at this facility, the Board finds that another request should be sent to determine whether the Veteran was treated there from 2005 to the present, as he specified.  Additionally, the Veteran indicated that he had been treated from 2006 to the present at Veteran Family Services in Oklahoma City, Oklahoma.  As such, records should be requested from this facility as well.  Finally, the Board notes that the Veteran has asserted throughout the processing of this claim that he has received treatment at the East Orange VA Medical Center (VAMC) dating back to 1982.  While the claims file contains a significant amount of evidence from this facility, it does not appear that records from this facility have been requested dating back to 1982.  Such a request should be made for these records.  

Accordingly, the case is REMANDED for the following action:

1. Prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's alleged stressors.  Specifically, a request should be made to verify the Veteran's report of coming under field and mortar attack in July or August of 1968 at Bien Hoa airfield.
2. Obtain and associate with the claims file the Veteran's personnel records.

3. Obtain any and all of the Veteran's SSA records.  Specifically, any SSA records concerning disability benefits awarded for PTSD or a psychiatric disability of any kind must be obtained.  

4. Any and all VA and Vet Center treatment records relating to the Veteran's psychiatric disabilities that have not already been associated with the claims file should be obtained, to specifically include any recent VA treatment records, such as the October 2010 VA treatment record referred to above; any treatment records from the White Plains Vet Center from 2005 to the present; any treatment records from East Orange VAMC dating back to 1982; and any treatment records from Veteran Family Services in Oklahoma City from 2006 to the present. 

5. After all relevant records have been associated with the claims file to the extent possible, schedule the Veteran for an appropriate VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed psychiatric disorder or PTSD.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has PTSD in accordance with the DSM- IV or a psychiatric disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current PTSD or psychiatric disability of any kind was caused or aggravated by his active duty service, to include his reported in-service stressors. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


